Citation Nr: 1548757	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-24 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for left medial ankle surgical scar, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for neuropathy of the calcaneal branch of the posterior tibial nerve, status post excision of left os trigonum, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1984 and again from October 1989 to August 1990.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the new Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009, an increased rating for left medial ankle surgical scar was denied.  In January 2010, an increased rating for neuropathy of the calcaneal branch of the posterior tibial nerve, status post excision of os trigonum was denied.  The Veteran disagreed with the ratings provided, and the current appeal ensued.  

The Veteran testified at a Board videoconference hearing in September 2015.  A transcript of that hearing is of record and associated with the Veteran's Veterans Benefits Management System (VBMS) claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that his left medial ankle surgical scar and neuropathy of the calcaneal branch of the posterior tibial nerve are more severe than the current evaluations reflect.  During the Veteran's September 2015 videoconference hearing, he stated that both of these disabilities had worsened since his last VA examination.  He also stated that he did not believe that the ratings he has received for these disabilities are not adequate, as evidenced by his ability to receive Vocational Rehabilitation, and should be considered on an extraschedular basis.  

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of these disabilities, VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381   (1994).

Additionally, the Board itself cannot assign an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-309 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).   That is, since the Board itself cannot assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation Service for consideration of an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director, Compensation Service, determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director, Compensation Service, for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board.").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to identify all medical treatment, VA and non-VA, received for his left medial ankle surgical scar and neuropathy of the calcaneal branch of the left posterior tibial nerve since December 2011. The records of any such identified treatment should be obtained and associated with the VBMS claims file.  
 
2.  Following completion of the above, schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected left medial ankle surgical scar and neuropathy of the calcaneal branch of the posterior tibial nerve.  The claims folder must be made available to the examiner for review of the case, and the examination report(s) should include discussion of the Veteran's documented medical history and lay statements.  

All indicated studies should be performed, to include range of motion studies and x-ray examination, and the examiner should review the results of any studies prior to completing the report.  The examiner should address the effects of the Veteran's service-connected left ankle surgical scar and neuropathy of the calcaneal branch of the posterior tibial nerve on his employability. 
 
3.  Thereafter, the AOJ should refer the Veteran's case to the Director, Compensation Service, for extraschedular consideration for his left medial ankle surgical scar and his neuropathy of the calcaneal branch of the posterior tibial nerve.  

4.  After completion of the above actions, the claims for an increased rating for left ankle surgical scar and neuropathy of the calcaneal branch of the posterior tibial nerve should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

